Name: Commission Directive 2013/8/EU of 26Ã February 2013 amending, for the purpose of adapting its technical provisions, Directive 2009/144/EC of the European Parliament and of the Council on certain components and characteristics of wheeled agricultural or forestry tractors Text with EEA relevance
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport;  means of agricultural production;  land transport
 Date Published: 2013-02-28

 28.2.2013 EN Official Journal of the European Union L 56/8 COMMISSION DIRECTIVE 2013/8/EU of 26 February 2013 amending, for the purpose of adapting its technical provisions, Directive 2009/144/EC of the European Parliament and of the Council on certain components and characteristics of wheeled agricultural or forestry tractors (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units and repealing Directive 74/150/EEC (1), and in particular point (b) of Article 19(1) thereof, Whereas: (1) Annex IV to Directive 2009/144/EC of the European Parliament and of the Council (2) sets out general provisions and requirements for mechanical couplings between tractor and towed vehicle and vertical load on the coupling point. (2) In recent years, new kinds of couplings have been put into use in the Union and are currently nationally approved on the basis of ISO standards. These are namely no-swivel clevis couplings (ISO 6489-5:2011), ball type couplings (ISO 24347:2005) and pin type couplings (ISO 6489-4:2004). (3) In order to take account of the current market situation, to minimise possible safety and economic impacts and to allow those couplings to be EC type-approved, it is necessary to include the couplings concerned and the relevant ISO standards in Directive 2009/144/EC. (4) Directive 2009/144/EC should therefore be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Committee established in Article 20(1) of Directive 2003/37/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex IV to Directive 2009/144/EC is amended in accordance with the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 1 April 2014 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 26 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 171, 9.7.2003, p. 1. (2) OJ L 27, 30.1.2010, p. 33. ANNEX Annex IV to Directive 2009/144/EC is amended as follows: (1) point 1.1 is replaced by the following: 1.1. Mechanical coupling between tractor and towed vehicle  means the components installed on the tractor and on the towed vehicle in order to provide the mechanical coupling between those vehicles. Only mechanical coupling components for tractors are covered in this Directive. Among the various types of mechanical coupling components for tractors a basic distinction is made between:  clevis type (see Figures 1 and 2 of Appendix 1),  no-swivel clevis couplings (see Figure 1d of Appendix 1),  towing hook (see Figure 1  Hitch-hook dimensions  in ISO 6489-1:2001),  tractor drawbar (see Figure 3 of Appendix 1),  ball type (see Figure 4 of Appendix 1),  pin (piton) type (see Figure 5 of Appendix 1).; (2) point 2.7 is replaced by the following: 2.7. The jaw must permit the drawbar rings to swivel axially at least 90 ° to the right or left around the longitudinal axis of the coupling with a fixed braking momentum of between 30 and 150 Nm. The towing hook, no-swivel clevis coupling, ball type coupling and pin type coupling must allow the drawbar ring to swivel axially at least 20 ° to the right or left around the longitudinal axis of the coupling.; (3) point 3.1 is replaced by the following: 3.1. Dimensions The dimensions of the mechanical coupling components on the tractor must comply with Appendix 1, Figures 1 to 5 and Table 1.; (4) point 3.3.1 is replaced by the following: 3.3.1. The maximum static vertical load is laid down by the manufacturer. However, it must not exceed 3 000 kg, except for the ball type coupling, where the maximum value shall not exceed 4 000 kg.; (5) in 3.4.1, the following sentence is added: Masses mt, mlt, ma and mla are expressed in kg.; (6) point 4.2 is replaced by the following: 4.2. For each type of mechanical coupling component the application must be accompanied by the following documents and particulars:  scale drawings of the coupling device (three copies). These drawings must in particular show the required dimensions in detail as well as the measurements for mounting the device,  a short technical description of the coupling device specifying the type of construction and the material used,  a statement of the value of D as referred to in Appendix 2 for the dynamic test or the value of T (towable mass in tonnes), corresponding to 1,5 times the technically permissible maximum laden trailer mass, as referred to in Appendix 3 for the static test, and also the vertical maximum load on the coupling point S (expressed in kg),  one or more sample devices as required by the technical service.; (7) points 5.1.3 and 5.1.4 are replaced by the following: 5.1.3. where the strength is checked in accordance with Appendix 2 (dynamic test): permissible value of D (kN), static vertical load value of S (kg); 5.1.4. where the strength is checked in accordance with Appendix 3 (static test): towable mass T (tonnes), and vertical load on the coupling point S (kg).; (8) point 6 is replaced by the following: 6. INSTRUCTIONS FOR USE All mechanical couplings must be accompanied by the manufacturers instructions for use. These instructions must include the EC component type-approved number and also the values of D (kN) or T (tonnes) depending on which test was performed on the coupling.; (9) Appendix 1 is amended as follows: (a) the following Figure 1d and Table 1 are inserted after Figure 1c: Figure 1d No-swivel clevis coupling (corresponding to ISO 6489-5:2011) Table 1 Shapes and dimensions of trailer or implement clevis couplings Vertical load S kg D value D kN Shape Dimension mm D ± 0,5 a min. b min.  ¤ 1 000  ¤ 35 w 18 50 40  ¤ 2 000  ¤ 90 x 28 70 55  ¤ 3 000  ¤ 120 y 43 100 80  ¤ 3 000  ¤ 120 z 50 110 95 (b) the following Figures 4 and 5 are added: Figure 4 Ball type coupling (corresponding to ISO 24347:2005) Figure 5 Pin type coupling (corresponding to ISO 6489-4:2004) (10) Appendix 2 is amended as follows: (a) in point 2 the fifth and sixth paragraphs are replaced by the following: The vertical force components at right angles to the track are expressed by the static vertical load S (kg). The technically permissible masses MT and MR are given by the manufacturer in tonnes.; (b) point 3.2 is replaced by the following: 3.2. Test forces The test force consists in geometrical terms of the horizontal and vertical test components as follows: where: in the case of alternating force, or in the case of rising force (traction or pressure), (value expressed in kN) S = static drawbar load (load on the track, expressed in kg).; (11) in Appendix 3 point 1.5 is replaced by the following: 1.5. The test referred to in point 1.4.2 must be preceded by a test in which an initial load of three times the maximum permissible vertical force (in daN, equal to g Ã  S/10) recommended by the manufacturer is applied in a gradually increasing manner, starting from an initial load of 500 daN, to the reference centre of the coupling device. During the test, deformation of the coupling device must not exceed 10 % of the maximum elastic deformation occurring. The check is carried out after removing the vertical force (in daN, equal to g Ã  S/10) and returning to the initial load of 500 daN.; (12) in Appendix 4 the following example is added: Example of an EC type-approval mark The coupling bearing the EC component type-approval mark shown above is a device for which EC component type-approval was granted in Germany (e1) under the number 38-363 and on which a static strength test (S) was performed.; (13) Appendix 5 is amended as follows: (a) the title is replaced by the following: NOTIFICATION CONCERNING THE GRANTING, REFUSAL, WITHDRAWAL OR EXTENSION OF EC COMPONENT TYPE-APPROVAL WITH REGARD TO THE STRENGTH AND DIMENSIONS AND VERTICAL LOAD ON THE COUPLING POINT OF A TYPE OF COUPLING DEVICE (CLEVIS TYPE, NO-SWIVEL CLEVIS COUPLINGS, TOWING HOOK, TRACTOR DRAWBAR, BALL TYPE AND PIN TYPE.); (b) point 2 is replaced by the following: 2. Type of coupling device (clevis type, no-swivel clevis couplings, towing hook, tractor drawbar, ball type, pin type) (2); (c) points 5.1 and 5.2 are replaced by the following: 5.1. Dynamic test: value of D: ¦ (kN) vertical load on the coupling point (S): ¦ (kg) 5.2. Static test: towable mass T: ¦ (tonnes) vertical load on the coupling point (S): ¦ (kg); (14) in Appendix 7, point 9 is replaced by the following: 9. Permissible static vertical load on the coupling point: ¦ (kg)